DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas G. Bilodeau (Reg.# 43438) on 06/27/2022. 
The application has been amended as follows: 
In the claims:
In Claim 2, line 7: please delete the term “detection” after “terminal voltage” and replace it with --detector-- to recite “terminal voltage detector circuit”.
In Claim 4, line 7: please delete the term “detection” after “terminal voltage” and replace it with --detector-- to recite “terminal voltage detector circuit”.
In Claim 7, line 9: please delete the term “detection” after “short circuit” and add the word --circuit-- after “detector” to recite “the short circuit detector circuit.” 
Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed invention as a whole, especially the limitations of the independent claims 1 and 3 “wherein the short circuit detector circuit includes a first short circuit detector circuit and a second short circuit detector circuit, the first short circuit detector circuit configured to detect the short circuit of the sensor and to output, to the second short circuit detector circuit, a first short circuit signal based on a detected short circuit by the first short circuit detector circuit, and the second short circuit detector circuit configured to output a second short circuit signal based on the first short circuit signal to the heater control circuit so as to control heat to the sensor." 
The closest prior art to the present application is Inoue et al. (US Pub. No. 2006/0157348 A1). 
Inoue teaches a short circuit detection unit that detects a short circuit of a sensor having a plurality of terminals; a resistance value control unit that increases a resistance value of an element between the terminals when the short circuit of the sensor is detected by the short circuit detection unit; a short circuit terminal identification unit that identifies at which of the plurality of terminals a short circuit occurs when the resistance value control unit increases the resistance value of the element between the terminals to a set value or greater; a temperature control unit that decreases a temperature of the sensor when the short circuit of the sensor is detected by the short circuit detection unit; and a short circuit terminal identification unit that identifies at which of the plurality of terminals a short circuit occurs when the temperature control unit sets the temperature of the sensor to a set value or lower, as outlined in the prior grounds of rejection.  
However, there is no teaching, suggestion, or motivation for why one skilled in the art would modify the short circuit detection unit of Inoue to have two short circuit detection circuits operating in tandem as in claims 1 and 3 of "wherein the short circuit detector circuit includes a first short circuit detector circuit and a second short circuit detector circuit, the first short circuit detector circuit configured to detect the short circuit of the sensor and to output, to the second short circuit detector circuit, a first short circuit signal based on a detected short circuit by the first short circuit detector circuit, and the second short circuit detector circuit configured to output a second short circuit signal based on the first short circuit signal to the heater control circuit so as to control heat to the sensor." 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claims 1 or 3. Claims 2, 4-5, and 7-11 are dependent from or otherwise include the limitations of claim 1 or 3 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Ieda et al. (US Pub. No. 2006/0219553A1) teaches a gas detection apparatus including a gas sensor element and a gas-sensor control circuit, and the gas-sensor control circuit further comprises a first short circuit and a second  short circuit.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571)272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795                                                                                                                                                                                                        
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795